Citation Nr: 1411713	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression.  

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink




INTRODUCTION

The Veteran had active service from February 1966 to February 1968, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The case was remanded by the Board in September 2011 and again in May 2013 to obtain any outstanding records and to afford the Veteran a VA examination.  A review of the record indicates that the Board's directives were substantially complied with regarding the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges the Veteran's statement in December 2013 that notes he is willing to surrender on the issue of depression.  The Board notes that this statement does not meet the requirements for a withdrawal of his appeal.  See Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Therefore, the issue will be addressed in the decision below.  


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disability that is causally or etiologically related to service.  

2.  The Veteran's back disability did not manifest during service and is not causally or etiologically related to service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated April 2007, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2007 prior to the initial unfavorable decision in January 2008.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the April 2007 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, Social Security Administration records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in January 2012 and April 2012, with an additional addendum in August 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection must be considered on the basis of the places, types and circumstances of a Veteran's service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, arthritis is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability that is causally or etiologically related to service.  Specifically he asserts that he has anxiety and claustrophobia related to his service in a tank.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a psychiatric disability during service.  

The Veteran has been diagnosed with anxiety disorder, vascular dementia, dementia - not otherwise specified, and adjustment disorder.  The claims file contains numerous psychiatric treatment records.  The Board will only address the issue of the etiology of the disability, not the treatment of the disability.  

The Veteran was afforded a VA examination in April 2012.  The examiner diagnosed vascular dementia and noted that it is not related to service and did not have its onset during service.  The examiner reviewed the Veteran's claims file including service medical records and the Veteran's statements.  He also noted records and the diagnoses of depression and anxiety, noted as related to his back injury in service, which is not service-connected.  The examiner noted no evidence of depression or anxiety upon examination.  

An additional opinion was obtained in August 2013.  The examiner noted the diagnosis of dementia, not otherwise specified.  He noted that dementia is demonstrated by memory impairment which is noted throughout the clinical record.  The examiner noted that the Veteran was diagnosed during the previous VA examination in October 2011 with depressive disorder, not otherwise specified.  The examiner opined that it is less likely than not that the Veteran's diagnosis of anxiety disorder prior to the current examination is related to the Veteran's military experience.  The Veteran was not diagnosed with an anxiety disorder at that time, nor during his five subsequent mental health clinic visits.  The examiner noted numerous statements in the medical record relating the anxiety to stress from his job with the state police and diminishment or absence of anxiety following retirement.  The examiner acknowledged the Veteran' claim of mild panic reaction if he does not have an avenue of escape due to being in tanks.  The Veteran was diagnosed with Adjustment Disorder with Depressed Mood in December 2005 . That began after being turned down for an administrative extension of his mandatory retirement.  The Veteran signed statements in 2007 that were cosigned by two doctors that depression and anxiety were related to or possibly related to chronic back pain from lifting ammunition and a fall from a tank.  The examiner noted that service-connected is not currently in effect for back pain, and thus it is less likely than not that depression and anxiety are related to military service.   The examiner noted that the Veteran has no documented diagnosis of simple phobia in his history (i.e. claustrophobia), and therefore, it is less likely than not that anxiety disorder diagnosed in the past was related to military service.  

The only evidence of record relating the Veteran's current psychiatric disability to his service is the Veteran's lay assertions.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, although the Veteran is certainly competent to testify as to symptoms, the question as to the etiology of his psychiatric disability is a matter requiring medical expertise to determine.  Indeed, psychiatric disabilities may have multiple causes, and such question is one typically determined by persons with medical training.  Thus, on this point, the Board finds the medical evidence of record to be more probative than the Veteran's lay assertion as to the cause of his psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the evidence does not show that his psychiatric disability manifested during service or is related to service.  Moreover, the most probative evidence indicates that the Veteran's psychiatric disability is related to dementia, to his non service connected back disability, or to his position as a police officer.  Accordingly, the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Back Disability

The Veteran contends that he has a back disability that is causally related to service.  In a March 2007 statement, the Veteran asserted that he left the military with a sore back, which he believed was caused by repeatedly lifting heavy boxes of ammunition.  He asserts that his back pain would improve, but then be aggravated by strenuous activity.  He claims the back disability was further complicated by an injury during National Guard summer camp when he fell off a back.  He first consulted an orthopedic surgeon in 1999 and received surgery in 2000.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of a back disability during service.  The Veteran's October 1967 separation report of medical history and medical examination show a clinically normal spine and musculoskeletal system, as well as no complaints of a history of back pain.  

Periodic National Guard report of medical examination dated February 1992 showed a clinically normal spine and musculoskeletal system.  The Veteran noted no complaints or history of arthritis, bone, joint, or other deformity, or recurrent back pain on the corresponding report of medical history.  

An August 2001 private treatment record shows onset of pain while service as a trooper.  A May 2002 private treatment records stated that the Veteran had back pain for one and a half to two years prior.  A Social Security questionnaire answered by the Veteran noted symptoms first bothering him after 1994.  In May 2006, the Veteran reported onset of back pain three to four years prior.  

The Veteran had surgery on his back in 2000 and 2005.  He subsequently had a motor vehicle accident in 2007. 

The Veteran attended a private examination in March 2007, during which he provided a history of his back disability.  He noted that after he assumed patrolling duties in 1995 he had gradual onset of increasing low back pain that radiated with cramping, pain, and radicular symptoms for which he sought treatment.  In noting this history, the examiner had reviewed treatment records from May 1999 forward.  The examiner found that the Veteran's cumulative trauma of his work for the Department of Safety permanently aggravated and advanced the underlying, preexisting, congenital spinal stenosis of the lumbar spine and manifested in progressing degenerative disc disease and spinal stenosis.  

In January 2012, the Veteran was provided a VA examination.  The examiner diagnosed degenerative disc disease with multiple levels, laminectomies, for spinal stenosis.  The examiner's nexus opinion was unclear in January 2012, so he was asked to provide an addendum.  In March 2012, the examiner noted that despite the Veteran's alleged injuries in service, which may have had a minimal contribution to his current symptoms, it did not interfere with his career options, and indeed his spinal surgeon indicated that the surgery was for relief of spinal stenosis and the Veteran was returned to full duty as a police officer.  Therefore, the examine opined that it is more likely than not that the motor vehicle accident sustained after service was more likely the etiology of his current back pain and disability and is less likely that his original injuries sustained by lifting boxes was any significant cause or etiology of his current back disability.  Therefore, the examiner found that it is not likely that the in-service injury while lifting boxes was a source of the Veteran's current disability and did not play any active part in his current state.  The examiner found that the post-service motorcycle accident of April 2007 is more likely than not the major source of the Veteran's back pain.  

The Board finds that the Veteran's low back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is it not shown to be causally or etiologically related to service. 

The only evidence of record relating the Veteran's current low back disabilities to his service are the Veteran's lay assertions that the disabilities are related to his activities in service.  However, he did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  During his treatment, the Veteran consistently reported a later onset and noted the cause of his symptoms to be the nature of his work as a trooper.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In resolving the inconsistent history provided by the Veteran, the Board finds greater probative value and reliability to the Veteran's recorded recollections on his separation examination and his first complaints of a back disability while serving as a trooper, as these events were contemporaneous in time to the events in question and bear a greater indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

On the other hand, the Veteran's current recollections were made many decades after the events in question, are not consistent with prior statements which appear reliable, and were made in the context of seeking monetary benefits.  Quite simply, the statements made in 1965 and 1981 are more reliable and consistent with the entire evidentiary record.

In any event, the Board also notes the normal findings during his periodic examination for his National Guard service.  The Veteran's private examiner noted the cause of his disability to be his work conditions as a trooper.  Additionally, the VA examiner found his current symptoms (which are post-surgery) to be due to a motor vehicle accident that occurred in 2007.  The examiner provided a fully articulated opinion that included a reasoned analysis.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009).  Overall, the Board finds that the VA examiner's and the private examiner's opinions hold substantially greater probative value than the Veteran's own opinion as to the medical etiology of his symptoms, as the examiners possess greater training and expertise to determine the etiology of his symptoms.

As the preponderance of the evidence is against the claim that the Veteran's current back disability is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).










ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression, is denied.  

Entitlement to service connection for a back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


